


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2


 
STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT ("Agreement") is by and between Xedar Corporation,
a Colorado corporation (the "Company") and Underwood Family Partners, Ltd., a
Colorado limited partnership, Battersea Capital, Inc., a California corporation,
and Kanouff, LLC, a Colorado limited liability company (collectively referred to
herein as the "Purchaser" unless the context indicates otherwise).
 
1.
Description of Transaction; Sale and Purchase of Stock

 
Subject to the terms and conditions of this Agreement, on the Purchase Date (as
defined below) the Company will sell and issue to Purchaser, and Purchaser
agrees to purchase from the Company, 15,000,000 shares of the no par value
common stock of the Company (“Company Shares”) for a total purchase price of
$15,000 (“Purchase Price”). When used herein, the term "Restricted Stock" refers
to the Company Shares and to all securities received in replacement of or in
connection with the Company Shares pursuant to stock dividends or splits, all
securities received in replacement of the Company Shares in a recapitalization,
merger, reorganization, exchange or the like, and all new, substituted or
additional securities or other properties to which Purchaser is entitled by
reason of Purchaser's ownership of the Restricted Stock.
 
2.
Purchase Date

 
The purchase and sale of the Restricted Stock under this Agreement shall occur
on December 29, 2006 (“Purchase Date”) at such location as is mutually agreed
upon by the parties to this Agreement. Promptly after the Purchase Date, the
Company will deliver, or will cause the Company’s transfer agent to deliver, to
each Purchaser certificates representing the Restricted Stock purchased by each
Purchaser issued as follows:
 
 
Purchaser  Company Shares Purchase Price
 
 
            Purchaser  
 
Company Shares 
 
Purchase Price
 
Underwood Family Partners, Ltd. 
 
450,000 shares
 
$4,500
 
Battersea Capital, Inc.   
 
450,000 shares
 
$4,500
 
Kanouff, LLC    
 
600,000 shares
 
$6,000

 
3. Payment of the Purchase Price
 
The Purchase Price for the Restricted Stock purchased by each Purchaser under
this Agreement shall be payable by each Purchaser to the Company with a check
from each Purchaser made payable to the Company.


--------------------------------------------------------------------------------



 
4.
Registration Rights

 
The Company covenants and agrees with the Purchaser as follows:
 

 
4.1
Definitions

 
For purposes of this Agreement:
 
(a) The term "Act" means the Securities Act of 1933, as amended.
 
(b) The term "Holder" means any person owning or having the right to acquire
Registrable Securities or any assignee thereof in accordance with Section 4.8
hereof
 
(c) The term "1934 Act" means the Securities Exchange Act of 1934, as amended.
 
(d) The term "register," "registered," and "registration" refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Act, and the declaration or ordering of
effectiveness of such registration statement or document.
 
(e) The term "Registrable Securities" means (i) the Restricted Stock issued or
issuable pursuant to the terms of this Agreement and (ii) any shares of the
Company issued as (or issuable upon the conversion or exercise of any warrant,
right or other security that is issued as) a dividend or other distribution with
respect to, or in exchange for, or in replacement of, the Restricted Stock
referenced in (i) above.
 
(f) The number of shares of Registrable Securities outstanding shall be
determined by the number of Registrable Shares outstanding that are, and the
number of Registrable Shares issuable pursuant to then exercisable or
convertible securities that are, Registrable Securities.
 
(g) The term "SEC" shall mean the U.S. Securities and Exchange Commission.
 

 
4.2
Registration

 
(a) Within ninety (90) days of the Purchase Date, the Company shall (i) use all
reasonable efforts to prepare and file a registration statement under the Act
with the SEC covering the Registrable Securities, and (ii) use all reasonable
efforts to cause such registration statement to become effective within one
hundred and eighty (180) days of the Purchase Date.

- 2 -

--------------------------------------------------------------------------------



 
(b) The Company shall not be required to file a registration statement pursuant
to this Section 4.2 if the Company shall furnish to Holders a certificate signed
by the Company’s Chief Executive Officer or Chairman of the Board stating that
in the good faith judgment of the Board of Directors of the Company, it would be
seriously detrimental to the Company and its stockholders for such registration
statement to be filed at such time, in which event the Company shall have the
right to defer such filing for a period of not more than thirty (30) days after
delivery of the certificate.
 

 
4.3
Obligations of the Company

 
Whenever required under this Section 4 to effect the registration of any
Registrable Securities, the Company shall, as expeditiously as reasonably
possible:
 
(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use all reasonable efforts to cause such registration
statement to become effective, and keep such registration statement effective
for a period of three hundred sixty five (365) days or, if earlier, until the
distribution contemplated in the Registration Statement has been completed;
 
(b) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of all securities covered by such
registration statement;
 
(c) furnish to the Holders such numbers of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Act, and such
other documents as they may reasonably request in order to facilitate the
disposition of Registrable Securities owned by them;
 
(d) use all reasonable efforts to register and qualify the securities covered by
such registration statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the Holders, provided that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions;
 
(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering;
 
(f) notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Act or the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing; and

- 3 -

--------------------------------------------------------------------------------



 
(g) cause all such Registrable Securities registered pursuant hereunder to be
listed on each securities exchange on which similar securities issued by the
Company are then listed.
 

 
4.4
Information from Holder

 
It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Section 4 with respect to the Registrable Securities of
any selling Holder, that such Holder shall furnish to the Company such
information regarding itself, the Registrable Securities held by it, and the
intended method of disposition of such securities as shall be required to effect
the registration of such Holder's Registrable Securities.
 

 
4.5
Expenses of Registration

 
All expenses other than underwriting discounts and commissions incurred in
connection with registrations, filings or qualifications pursuant to this
Section 4, including (without limitation) all registration, filing and
qualification fees, printers' and accounting fees, fees and disbursements of
counsel for the Company and the reasonable fees and disbursements of one counsel
for the selling Holders shall be borne by the Company.
 

 
4.6
Delay of Registration

 
The Company and each Holder shall not have any right to obtain or seek an
injunction restraining or otherwise delaying any such registration as the result
of any controversy that might arise with respect to the interpretation or
implementation of this Section 4.
 

 
4.7
Indemnification

 
In the event any Registrable Securities are included in a registration statement
under this Section 4:
 
 

- 4 -

--------------------------------------------------------------------------------



 
            (a) To the extent permitted by law, the Company will indemnify and
hold harmless each Holder, the partners or officers, directors and shareholders
of each Holder, legal counsel and accountants for each Holder, any underwriter
(as defined in the Act) for such Holder and each person, if any, who controls
such Holder or underwriter within the meaning of the Act or the 1934 Act,
against any losses, claims, damages or liabilities (joint or several) to which
they may become subject under the Act, the 1934 Act or any state securities
laws, insofar as such losses, claims, damages, or liabilities (or actions in
respect thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a "Violation"): (i) any untrue statement
or alleged untrue statement of a material fact contained in such registration
statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto, (ii) the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading, or (iii) any violation
or alleged violation by the Company of the Act, the 1934 Act, any state
securities laws or any rule or regulation promulgated under the Act, the 1934
Act or any state securities laws; and the Company will reimburse each such
Holder, underwriter or controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this Section 4.7(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a Violation that occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by any such Holder, underwriter or controlling person;
provided further, however, that the foregoing indemnity agreement with respect
to any preliminary prospectus shall not inure to the benefit of any Holder or
underwriter, or any person controlling such Holder or underwriter, from whom the
person asserting any such losses, claims, damages or liabilities purchased
shares in the offering, if a copy of the prospectus (as then amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto) was not sent or given by or on behalf of such Holder or underwriter to
such person, if required by law so to have been delivered, at or prior to the
written confirmation of the sale of the shares to such person, and if the
prospectus (as so amended or supplemented) would have cured the defect giving
rise to such loss, claim, damage or liability.
 
(b) To the extent permitted by law, each selling Holder will indemnify and hold
harmless the Company, each of its directors, each of its officers who has signed
the registration statement, each person, if any, who controls the Company within
the meaning of the Act, legal counsel and accountants for the Company, any
underwriter, any other Holder selling securities in such registration statement
and any controlling person of any such underwriter or other Holder, against any
losses, claims, damages or liabilities (joint or several) to which any of the
foregoing persons may become subject, under the Act, the 1934 Act or any state
securities laws, insofar as such losses, claims, damages or liabilities (or
actions in respect thereto) arise out of or are based upon any Violation, in
each case to the extent (and only to the extent) that such Violation occurs in
reliance upon and in conformity with written information furnished by such
Holder expressly for use in connection with such registration; and each such
Holder will reimburse any person intended to be indemnified pursuant to this
Section 4.7(b), for any legal or other expenses reasonably incurred by such
person in connection with investigating or defending any such loss, claim,
damage, liability or action; provided, however, that the indemnity agreement
contained in this Section 4.7(b) shall not apply to amounts paid in settlement
of any such loss, claim, damage, liability or action if such settlement is
effected without the consent of the Holder (which consent shall not be
unreasonably withheld), provided that in no event shall any indemnity under this
Section 4.7(b) exceed the gross proceeds from the offering received by such
Holder.
 
- 5 -

--------------------------------------------------------------------------------



 
(c) Promptly after receipt by an indemnified party under this Section 4.7 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 4.7, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
that may be represented without conflict by one counsel) shall have the right to
retain one separate counsel, with the fees and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, if prejudicial to its ability to defend such action, shall
relieve such indemnifying party of any liability to the indemnified party under
this Section 4.7, but the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 4.7.
 
(d) If the indemnification provided for in this Section 4.7 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage or expense referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage or
expense, as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties' relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement or omission.
 
(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.
 
(f) Notwithstanding the foregoing, no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation.
 
(g) The obligations of the Company and Holders under this Section 4.7 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Section 4, and otherwise.

- 6 -

--------------------------------------------------------------------------------



 
4.8 Assignment of Registration Rights
 
The rights of the Holders of the Registrable Securities pursuant to this Section
4 may be assigned (but only with all related obligations) by a Holder to a
transferee or assignee of such securities, subject to applicable securities
laws, provided that: i) the Company is, within a reasonable time after such
transfer, furnished with written notice of the name and address of such
transferee or assignee and the Registrable Securities with respect to which such
registration rights have been assigned, (ii) such transferee or assignee agrees
in writing to be bound by and subject to the terms and conditions of this
Agreement, and (iii) such assignment shall be effective only if such transfer
complies with applicable terms of the Act.
 
5.
Representations of the Purchaser

 
In connection with the purchase of the Restricted Stock, each Purchaser
represents and warrants to the Company the following:
 
5.1 Purchaser is familiar with the term "accredited investor" and its use in
connection with private placements of securities under applicable U.S. federal
and state laws. Purchaser represents and warrants that Purchaser is an
accredited investor as such term is defined in Rule 501(a) promulgated under the
Act.
 
5.2 Purchaser (i) is aware of the Company’s business affairs and financial
condition, has reviewed the most recent current, quarterly, and annual reports
of the Company filed with the SEC pursuant to the requirements of the 1934 Act;
and (ii) has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Restricted Stock. Purchaser
has such knowledge and experience in financial and business matters as to make
Purchaser capable of utilizing said information to evaluate the risks of the
prospective investment and to make an informed investment decision. Purchaser
has been furnished with all information which Purchaser deems necessary to
evaluate the merits and risks of the purchase of the Restricted Stock, and
Purchaser has had the opportunity to ask questions and receive answers
concerning the Restricted Stock and the Company, and to obtain any additional
information concerning the Restricted Stock and the Company necessary to verify
the accuracy of the information furnished or made available to Purchaser in
connection herewith. Purchaser is able to bear the economic risk of Purchaser's
investment in the Restricted Stock. Purchaser is purchasing the Restricted Stock
for investment for his or her own account only and not with a view to, or for
resale in connection with, any "distribution" thereof within the meaning of the
Act.
 
5.3 Purchaser understands that the Restricted Stock has not been registered
under the Act by reason of a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of Purchaser's investment
intent as expressed herein.
 
5.4 Purchaser understands that the Restricted Stock is a "restricted security"
under applicable U.S. federal and state securities laws and that, pursuant to
these laws, Purchaser must hold the Restricted Stock indefinitely unless the
Restricted Stock is registered with the

- 7 -

--------------------------------------------------------------------------------



 
SEC and qualified by state authorities or an exemption from such registration
and qualification requirements is available. Purchaser acknowledges that, except
as specified in Section 4 hereof, the Company has no obligation to register or
qualify the Restricted Stock for resale. Purchaser further acknowledges that if
an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Restricted Stock, and requirements
relating to the Company which are outside of the Purchaser's control and which
the Company is under no obligation to, and may not be able to, satisfy.
 
5.5 Purchaser understands that Purchaser may suffer adverse tax consequences as
a result of Purchaser's purchase or disposition of the Restricted Stock.
Purchaser represents that Purchaser has consulted any tax consultants Purchaser
deems advisable in connection with the purchase or disposition of the Restricted
Stock and that Purchaser is not relying on the Company for any tax advice.
 
5.6 Purchaser has the full legal right, power and authority to enter into and
perform this Agreement. This Agreement constitutes the Purchaser's valid and
binding obligation, enforceable against the Purchaser in accordance with its
terms.
 
6. Lockup; Restrictive Legends; Stop-Transfer Orders
 
6.1 Lockup Agreement
 
The Purchaser and the Company agree that some of the Restricted Stock being
purchased hereunder by each Purchaser shall be subject to the “Lockup Agreement”
set forth in this Section 6.1. The Company and the Purchaser agree that 195,000
shares of Restricted Stock being purchased by Underwood Family Partners, Ltd.
hereunder, 405,000 shares of Restricted Stock being purchased Battersea Capital,
Inc. hereunder, and 600,000 shares of Restricted Stock being purchased by
Kanouff, LLC shall be subject to the Lockup Agreement set forth in this Section
6.1., which shares will be referred to herein as each Purchaser’s “Lockup
Shares.” Each Purchaser hereby agrees that it will not, without the prior
written consent of the Company (which consent may be withheld at the sole
discretion of the Company), during the period commencing on the Purchase Date
and ending three hundred sixty five (365) days thereafter (“Lockup Period”): (i)
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, or otherwise transfer or dispose of, directly or indirectly, any of
its Lockup Shares or any securities convertible into or exercisable or
exchangeable for any of its Lockup Shares; or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of its Lockup Shares, whether or not any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of its Lockup Shares, in cash or otherwise.

- 8 -

--------------------------------------------------------------------------------



 
6.2       Legends
 
The certificate or certificates representing the Restricted Shares which are not
subject to the Lockup Agreement shall only bear the first legend set forth below
in this Section 6.2, and any legends required by applicable state securities
laws; and the certificates representing the Restricted Shares which are also
Lockup Shares shall also bear the second legend set forth below in this Section
6.2:
 
"THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS."
 
“THE SECURITIES EVIDENCED HEREBY ARE SUBJECT TO A LOCKUP AGREEMENT CONTAINING
RESTRICTIONS ON SALE AND TRANSFER. THE SECURITIES EVIDENCED HEREBY MAY NOT BE
TRANSFERRED, EXCEPT IN ACCORDANCE WITH AND SUBJECT TO SUCH RESTRICTIONS ON SALE
AND TRANSFER. NO TRANSFER MADE IN VIOLATION OF SUCH RESTRICTIONS SHALL BE VALID”
 

 
6.3
Stop-Transfer Notices

 
Purchaser agrees that, in order to ensure compliance with the restrictions
referred to herein, the Company may issue appropriate "stop transfer"
instructions to its transfer agent, if any, and that, if the Company records
transfer of its own securities, it may make appropriate notations to the same
effect in its own records.
 

 
6.4
Refusal to Transfer

 
The Company shall not be required (i) to transfer on its books any Restricted
Shares that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement or (ii) to treat as owner of such Restricted
Shares, or to accord the right to vote or pay dividends, to any purchaser or
other transferee to whom such Restricted Shares shall have been so transferred.
 
7.
Miscellaneous

 

 
7.1
Governing Law; Jurisdiction and Venue

 
This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the state of Colorado without giving effect to
principles of conflicts of law.

- 9 -

--------------------------------------------------------------------------------



 
The parties irrevocably consent to the jurisdiction and venue of the state and
federal courts located in the city and county of Denver, Colorado, in connection
with any action relating to this Agreement.
 

 
7.2
Entire Agreement; Enforcement of Rights

 
This Agreement sets forth the entire agreement and understanding of the parties
relating to the subject matter herein and merges all prior discussions between
them. No modification of or amendment to this Agreement, nor any waiver of any
rights under this Agreement, shall be effective unless in writing signed by the
parties to this Agreement. The failure by either party to enforce any rights
under this Agreement shall not be construed as a waiver of any rights of such
party.
 

 
7.3
Severability

 
If one or more provisions of this Agreement are held to be unenforceable under
applicable law, such provision shall be excluded from this Agreement and the
balance of the Agreement shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.
 

 
7.4
Titles; Construction

 
The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement. This
Agreement is the result of negotiations between and has been reviewed by each of
the parties hereto and their respective counsel, if any; accordingly, this
Agreement shall be deemed to be the product of all of the parties hereto, and no
ambiguity shall be construed in favor of or against any one of the parties
hereto on account of the identity of the drafter.
 

 
7.5
Notices

 
Unless otherwise provided, any notice required or permitted under this Agreement
shall be given in writing and shall be deemed effectively given (i) upon
personal delivery to the party to be notified, (ii) one business day after
deposit with a nationally recognized overnight courier service, prepaid for
overnight delivery and addressed to the party to be notified at the address
indicated for such party on the signature page hereto or at such other address
as such party may designate pursuant to the notice provisions of this Section
7.5, or (iii) three days after deposit with the U.S. Postal Service, postage
prepaid, registered or certified with return receipt requested and addressed to
the party to be notified at the address indicated for such party on the
signature page hereto or at such other address as such party may designate
pursuant to the notice provisions of this Section 7.5.

- 10 -

--------------------------------------------------------------------------------



 
7.6 Counterparts
 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which shall constitute one instrument.
 

 
7.7
Successors and Assigns

 
The rights and benefits of this Agreement shall inure to the benefit of, shall
be binding upon, and be enforceable by and against the Company and the Company’s
successors and assigns. The term “successor” shall include, but not be limited
to, any person, including an entity, which acquires or consolidates with the
Company or a successor of the Company or acquires the business of the Company or
a successor of the Company in any transaction, including a reorganization
transaction, or in a series of transactions or reorganization transactions. The
rights and obligations of Purchaser under this Agreement may only be assigned
with the prior written consent of the Company or as provided in this Agreement.
 

 
7.8
Expenses

 
If any action at law or in equity is necessary to enforce or interpret the terms
of this Agreement, the prevailing party shall be entitled to reasonable
attorneys' fees, costs and necessary disbursements in addition to any other
relief to which such party may be entitled.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement, intending
to be legally bound, as of the date first set forth above:
 
 


XEDAR CORPORATION (“Company”)


By: /s/ Ernest Mathis, Jr.   
Ernest Mathis, Jr., President, CEO, CFO,
and Director.


Address: 2560 W Main Street, Suite 200


Littleton, CO 80120


 



- 11 -

--------------------------------------------------------------------------------



 
Underwood Family Partners, Ltd.
 
Tax ID No: 84-1117551
 
By: /s/ L. Michael Underwood  
 
L. Michael Underwood, General Partner
 


 
Address: 5 Eagle Pointe Lane
 
Castle Rock, Colorado 80108
 


 
Battersea Capital, Inc.
 
Tax ID No: 95-4575752
 
By: /s/ J. Matt Lepo   
 
J. Matt Lepo, President
 


 
Address: 718 Lincoln Ave., #2
 
Santa Monica, CA 90402
 


 


 
Kanouff, LLC
 
Tax ID No: 84-1593195
 
By: /s/ John P. Kanouff   
 
John P. Kanouff, Member/Manager
 


 
Address: 2525 E Cedar Ave
 
Denver, Colorado 80209
 


- 12 -

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------